DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 July 2017, 28 January 2019, 4 March 2019, 3 March 2021, 5 April 2021, 15 October 2021, and 30 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 18-19, and 30-31, have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahami et al. US Pat 8484192 B1 and further in view of Totov US PG Pub 20170126686 A1.
Regarding claims 1, 8, and 15, Sahami et al. teaches identifying, in the query log, a set of received queries for which a given term was used to identify a search result that was provided in response to the received query even though the given term was not included in queries included in the set of received queries (Sahami et al. col 16, lines 26-28, "At box 408, the system identifies words or word groups that are associated with the words or word groups identified from the query."); for each query in the set of received queries, classifying, as a candidate variants of the given term, one or more terms included in the query that caused a search engine to use the given term to identify one or more search results provided in response to the query, thereby generating a set of candidate variants of the given term (Sahami et al. col 16, lines 39-44, "When additional words or word groups are identified, the process may cause search results to be generated for all or part of the query submitted by a user, and all or part of the words or word groups suggested by the learning system, such as by constructing a query that adds the related words and word groups to the user-submitted query (box 410)."); and selecting, from a ranking of the candidate variants of the given term, a set of variants of the given term (Sahami et al. col 17, lines 6-9, "The distance between the words or word groups in the query and media-related words or word groups in the graph may be used as an indication of the media-relatedness of the query.").
Sahami et al. teaches the core search functionality described by the claimed invention, with the query term-based search scope expansion and generation of additional queries that reflect that. Sahami et a. does not teach where some terms are specifically designated as forbidden terms and preventing distribution of content that depicts a term included in the set of forbidden variants of the given forbidden term by the one or more front-end servers in response to the term being classified as a variant of the given forbidden term and included in the set of forbidden variants of the given forbidden term. Totov teaches where some terms are designated as forbidden terms (Totov [0053] "whitelists and the blacklists, the parent or guardian has the options to: [0054] a. choose among pre-defined template lists stored on the system; [0055] b. upload their own list in certain standard formats (e.g. csv, Excel spreadsheet, Unicode txt, etc.)") and preventing distribution of content that depicts a term included in the set of forbidden variants of the given forbidden term by the one or more front-end servers in response to the term being classified as a variant of the given forbidden term and included in the set of forbidden variants of the given forbidden term. Combined with the core functionality taught by Sahami et al. it is clear the combination teaches handling expanded scope search query groups while using a set of forbidden terms (a terms blacklist) to prevent the distribution of specific content (Totov [0036] "such request to be allowed or denied based on pre-defined lists of allowed content pieces and accessible addresses where electronic content is stored, and on pre-defined criteria for analyzing and processing of the electronic content before serving it to the user instances in a modified or unmodified form. Said lists and criteria loosely referred to as whitelists and blacklists, respectively").
Before the effective filing date of the claimed invention it would be obvious to one of ordinary skill in the art combining Totov with Sahami et al. that in order to prevent the distribution of some undesired results generated using an expanding relevant terms search method they would combine the preventing of content distribution based on a terms blacklist from Totov with the expanding relevant terms search method from Sahami et al.
In regards to the additional aspects of claim 1, Sahami et al. teaches a system, comprising: one or more data storage devices that store (ii) a query log that includes received queries (Sahami et al. col 16, lines 52-54, "the reformatted query or new and user-submitted queries are provided to the search engine, which generates search results in response."); one or more front-end servers that receive content for distribution over a data communication network (Sahami et al. col 17, lines 33-35, "At box 516, the server transmits the results, and at box 518, the client receives and displays the results"); and one or more back-end servers that communicate with the data storage device and the one or more front-end servers and performs operations (Sahami et al. col 16, lines 64-67, "A reformatting server, which may be part of an information provider such as Google, receives and parses the query (box 504) and then classifies the query.").
As with the shared aspects of the independent claims, Sahami et al. covers the overall functionality of using terms (and storing them) in response to a search, while Totov is brought in to specifically designate some terms as forbidden and accordingly prevent the associated content from being distributed. As such, Totov more specifically teaches (i) data identifying a set of forbidden terms (Totov [0053] "whitelists and the blacklists, the parent or guardian has the options to: [0054] a. choose among pre-defined template lists stored on the system; [0055] b. upload their own list in certain standard formats (e.g. csv, Excel spreadsheet, Unicode txt, etc.)"). However, the underlying storage devices is still taught by Sahami et al., and thus this is not technically a combination. Merely an indication that the intended use is covered by the combination.
Regarding the additional aspects of claim 15, Sahami et al. teaches a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more data processing apparatus cause the data processing apparatus to perform operations (Sahami et al. col 18, lines 16-25, "In one implementation, the storage device 606 may be or contain a computer-readable medium, [...]. A computer program product can be tangibly embodied in an information carrier. The computer program product may also contain instructions that, when executed, perform one or more methods").
Regarding claims 1, 9, and 16, relying on Totov to teach the inclusion of forbidden terms in the combination, as laid out in remarks regarding claim 1, Sahami et al. teaches wherein identifying the set of received queries for which a given term was used to identify a search result in response to the received query even though the given forbidden term was not included in queries included in the set of received queries comprises identifying a given received query that was expanded by the search engine to include the given forbidden term (Sahami et al. col 16, lines 39-44, "When additional words or word groups are identified, the process may cause search results to be generated for all or part of the query submitted by a user, and all or part of the words or word groups suggested by the learning system, such as by constructing a query that adds the related words and word groups to the user-submitted query (box 410).").
Regarding claims 3 and 10, Sahami et al. teaches wherein the one or more back-end servers performs operations comprising identifying, using a semantic network of terms, a term semantically linked to the given forbidden term as a candidate variant of the given forbidden term (Sahami et al. col 16, lines 26-28, "At box 408, the system identifies words or word groups that are associated with the words or word groups identified from the query.").
Sahami et al. continues to generate an expanded search using associated terms. This occurs in Sahami et al. without regard to whether the term is forbidden or not, thus the functions described by the claimed invention where these actions occur on the forbidden term is covered by Sahami et al. as the claimed invention does not, in the claim language, require that the function be performed only on the forbidden term and Sahami et al. does it to all terms.
Regarding claims 4, 11, and 18, Sahami et al. teaches wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises: determining a score for each candidate variant (Sahami et al. col 17, lines 6-9, "The distance between the words or word groups in the query and media-related words or word groups in the graph may be used as an indication of the media-relatedness of the query.", Sahami et al. col 15, lines 1-2, "In determining whether a query is media related, such a score can be compared to scores for other categories."); generating the ranking of the candidate variants by ordering the candidate variants based on the score for each candidate variant (Sahami et al. col 13, lines 34-37,  "Such training may create a map or grid of relationships, whose strength may be expressed, for example, by a normalized score between 0 and 1."); and selecting, as the forbidden variants of the forbidden term, one or more of the candidate variants from the ranking of the candidate variants based on the score for each candidate variant (Sahami et al. col 13, lines 37-45, "When a media-related query is received by the system 300, and parsed by the request processor 310, the reformatter 311 may supply the query or parts of the query to the learning system and receive in response words or word groups determined to have a high degree of correlation to the words or word groups that were submitted from the query. The query reformatter 311 may then add one or more of these words or word groups to the received query before submitting the query to search engine 816."). Sahami et al. clearly generates scores for the terms based on how related they seem to be to the terms from the original query.

Claims 5, 12, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sahami et al. US Pat 8484192 B1 and Totov US PG Pub 20170126686 A1 as applied to claims 4 and 1 above, and further in view of Vadon US PG Pub 20070038615 A1.
While Sahami et al. generates scores for terms, it does not explicitly handle spelling corrections. As such it does not teach wherein the set of candidate variants includes a first candidate variant for which a spelling of the first candidate variant was corrected to the candidate forbidden term and a second candidate variant that was added to a received query that included the given forbidden term; the score for the first candidate variant is based on an edit distance between the first candidate variant and the given forbidden term; and the score for the second candidate variant is based on inverse document frequency score for the second candidate variant. 
Vadon teaches wherein the set of candidate variants includes a first candidate variant for which a spelling of the first candidate variant was corrected to the candidate forbidden term and a second candidate variant that was added to a received query that included the given forbidden term (Vadon [0049] "This may be accomplished by logically OR-ing the original search string with one or more alternative strings retrieved from the table 180."); the score for the first candidate variant is based on an edit distance between the first candidate variant and the given forbidden term (Vadon [0036] "The spellings may be compared using an edit distance algorithm, and/or any other algorithm(s) for comparing spellings of strings."); and the score for the second candidate variant is based on inverse document frequency score for the second candidate variant (Vadon [0035] "The spelling change analyzer 160 is responsible for (1) analyzing the event data stored in the search histories repository 150 to identify spelling changes made by users, and (2) collectively analyzing the actions of users who made these spelling changes to evaluate whether the spelling changes are likely to be useful to users who conduct subsequent searches.").
While Sahami et al. specifically uses scores to measure relatedness, Vadon deals with spelling corrections. In this process Vadon provides their own method of determining the degree of relatedness, however combined with the scoring method from Sahami et al. as described in remarks on claim 4 the methods described by Vadon would combine with Sahami et al. to produce a score representation of the relatedness between the original and spelling corrected terms.
Before the effective filing date of the claimed invention it would be obvious to one of ordinary skill in the art combining Vadon with Sahami et al. that in order to include spelling corrected terms when conducting an expanding relevant term search they would combine the spelling correction from Vadon with the normalized term scoring from Sahami et al.
Regarding claim 30, Sahami et al. deals with selecting terms based on a ranking (the term scores) and thus teaches selecting, as the forbidden variants of the forbidden term, one or more candidate variants based on the score for each candidate variant (Sahami et al. col 13, lines 34-37,  "Such training may create a map or grid of relationships, whose strength may be expressed, for example, by a normalized score between 0 and 1."), relying on Totov for the forbidden term aspect (see remarks regarding claim 1). However, Sahami et al. does not teach wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises: for each candidate variant, identifying a score for the candidate variant that is based on a number of occurrences, in the query log, of the candidate variant in queries that were spell corrected or expanded to include the candidate variant.
Vadon teaches wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises: for each candidate variant, identifying a score for the candidate variant that is based on a number of occurrences, in the query log, of the candidate variant in queries that were spell corrected or expanded to include the candidate variant (Vadon [0037] "To evaluate the utility of a particular spelling change from A to B in one embodiment, the spelling change analyzer 160 considers how frequently users who attempt to correct A do so by submitting B. (As discussed below, this may be accomplished by calculating a probability that a user who makes a spelling change to A will do so by submitting B.) The spelling change analyzer 160 may also consider whether users transition from A to B significantly more frequently than they transition from B to A, as mentioned above.").
As with claims 4 and 5, Sahami et al. generates normalized scores to represent the relatedness of terms while Vadon deals with recognizing spelling mistakes and replacing them with corrected terms. As such combining the scoring method from Sahami et al. with the spelling correction from Vadon results in the spelling corrected terms' relatedness being represented by a normalized score.
Before the effective filing date of the claimed invention it would be obvious to one of ordinary skill in the art combining Vadon with Sahami et al. that in order to include spelling corrected terms when conducting an expanding relevant term search they would combine the spelling correction from Vadon with the normalized term scoring from Sahami et al.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahami et al. US Pat 8484192 B1 and Totov US PG Pub 20170126686 A1 as applied to claim 6 above, and further in view of Balakrishnan et al. US PG Pub 20100306238 A1.
Sahami et al. deals with the generation of additional queries based off terms deemed related to the original query, but does not explicitly do so in a parallel processing fashion. As such, Sahami does not teach wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises using a reduce procedure for each the given forbidden term to select, from the candidate variants for the given forbidden term, one or more forbidden variants of the forbidden term, wherein each reduce procedure is performed on a separate back-end server.
Balakrishnan et al. teaches wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises using a reduce procedure for each the given forbidden term to select, from the candidate variants for the given forbidden term, one or more forbidden variants of the forbidden term, wherein each reduce procedure is performed on a separate back-end server (Balakrishnan et al. [0055] "the segment manager 630 may partition the index 160: (i) in a first dimension by documents 152 to create one or more master segments and (ii) in a second dimension by terms 154 to create one or more slave segments. The segment manager 630 may configure, based on user input, policies for merging segments and for creating new segments."). 
Balakrishnan et al. explicitly deals with sending terms to various backend servers to divide the processing up into smaller parts. While the functionality in regards to the terms is not identical between the two arts, having the parallel server processing of Balakrishnan et al. perform the functions as Sahami et al. describes is an obvious way to speed up the whole process.
Before the effective filing date of the claimed invention it would be obvious to one of ordinary skill in the art combining Balakrishnan et al with Sahami et al. that in order to increase the results generation speed when using an expanding relevant term search they would use the parallel processing from Balakrishnan et al. with the expanding relevant terms search method from Sahami et al.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sahami et al. US Pat 8484192 B1 and Totov US PG Pub 20170126686 A1 as applied to claim 6 above, and further in view of Curtiss et al. US PG Pub 20050060312 A1.
Regarding claim 31, Sahami et al. teaches selecting terms based on rankings, but does not do so explicitly based on the source of the data, and as such teaches selecting, as the forbidden variants of the forbidden term, one or more candidate variants based on the score for each candidate variant (Sahami et al. col 17, lines 10-14, "The reformatting server may then identify search terms in or associated with the query, and may then identify similar terms using techniques described herein. The search terms may include words that were in the submitted query or other terms."), but does not teach wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises: determining, for each candidate variant, a score for the candidate variant, wherein: the score for each candidate variant is based on a data source from which the candidate variant was identified; each data source has respective criteria for which the score for candidate variants identified from the data source is determined; and the criteria for at least one data source is different from the criteria for one or more other data sources.
Curtiss et al. teaches wherein selecting, from a ranking of the candidate variants of the given forbidden term, a set of forbidden variants of the given forbidden term comprises: determining, for each candidate variant, a score for the candidate variant, wherein: the score for each candidate variant is based on a data source from which the candidate variant was identified (Curtiss et al. [0029] "As illustrated, database 300 may include a source field 310 and a source rank field 320.", Curtiss et al. [0031] "Source rank field 320 may store a value that may be used to adjust the ranking of articles (or documents) retrieved from the source identified in source field 310. In this way, the ranking of an article from a higher quality news source may be adjusted to be higher than an article on the same topic from a lower quality news source."); each data source has respective criteria for which the score for candidate variants identified from the data source is determined (Curtiss et al. [0031] "Source rank field 320 may store a value that may be used to adjust the ranking of articles (or documents) retrieved from the source identified in source field 310. In this way, the ranking of an article from a higher quality news source may be adjusted to be higher than an article on the same topic from a lower quality news source."); and the criteria for at least one data source is different from the criteria for one or more other data sources (Curtiss et al. [0062] "To determine the source rank for a news source, some or all of the group of metrics described above may be combined to produce a final score (i.e., source rank) for the news source").
As with how specific scoring criteria arise from the combination of the term scoring from Sahami et al. with other methods of determining term relevance from Vadon, the combination of Sahami et al. with the source-based scoring from Curtiss et al. results in the teaching of this more specialized version of scoring taught by Sahami et al. alone.
Before the effective filing date of the claimed invention it would be obvious to one of ordinary skill in the art combining Vadon with Sahami et al. that in order to include data source when calculating term relevance when conducting an expanding relevant term search they would combine the data source scoring from Curtiss et al. with the normalized term scoring from Sahami et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163